Name: Commission Delegated Regulation (EU) 2018/161 of 23 October 2017 establishing a de minimis exemption to the landing obligation for certain small pelagic fisheries in the Mediterranean Sea
 Type: Delegated Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 2.2.2018 EN Official Journal of the European Union L 30/1 COMMISSION DELEGATED REGULATION (EU) 2018/161 of 23 October 2017 establishing a de minimis exemption to the landing obligation for certain small pelagic fisheries in the Mediterranean Sea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (1), and in particular Article 15(7) thereof, Whereas: (1) Regulation (EU) No 1380/2013 aims to progressively eliminate discards in all Union fisheries through the introduction of a landing obligation for catches of species subject to catch limits or minimum sizes. (2) According to Article 15(1)(a) of Regulation (EU) No 1380/2013, the landing obligation applies in small pelagic fisheries from 1 January 2015. For the fishery in question, Article 15(6) of Regulation (EU) No 1380/2013 empowers the Commission to adopt provisions for the implementation of the landing obligation (discard plans) by means of a delegated act on a temporary basis and for a period of no more than 3 years. (3) Commission Delegated Regulation (EU) No 1392/2014 (2) established a discard plan for certain small pelagic fisheries in the Mediterranean Sea. That discard plan applies to small pelagic fisheries using pelagic mid-water trawl and/or purse seins (fisheries for anchovy, sardine, mackerel and horse mackerel). In order to avoid disproportionate costs of handling unwanted catches, it allows the discarding of a small percentage of catches of species subject to minimum sizes as referred to in Annex III to Council Regulation (EC) No 1967/2006 (3) (de minimis exemption). (4) The discard plan established by Delegated Regulation (EU) No 1392/2014 will expire on 31 December 2017. Moreover, no measures have been adopted for the purpose of specifying the de minimis exemption in a multiannual plan beyond 31 December 2017. In order to avoid disproportionate costs of handling unwanted catches, it is therefore appropriate to establish a de minimis exemption in accordance with Article 15(7) of Regulation (EU) No 1380/2013. The de minimis exemption should apply in the GFCM (General Fisheries for the Commission of the Mediterranean) Areas covered by the current discard plan, which are Areas 1, 2, 5, 6, 7, 8, 9, 10, 11.1, 11.2, and 12 (Western Mediterranean Sea); 17 and 18 (Adriatic Sea); and 15, 16, 19, 20, 22, 23 and 25 (South Eastern Mediterranean Sea). (5) The proposed de minimis exemption was reviewed by the Scientific, Technical and Economic Committee for Fisheries (STECF) which did not provided any comments thereon apart from the fact that in cases where an increase to the de minimis percentage was requested from 3 % to 5 % this was considered not justifiable. In light of the above, it is appropriate to establish the de minimis exemption in accordance with the percentage level established by Delegated Regulation (EU) No 1392/2014 and at levels not exceeding those allowed under Article 15(7) of Regulation (EU) No 1380/2013. (6) Since the discard plan established by Delegated Regulation (EU) No 1392/2014 will expire on 31 December 2017, this Regulation should apply as from 1 January 2018. Similarly as the former discard plan established by Delegated Regulation (EU) No 1392/2014, this de minimis Regulation should, as requested by regional groups of Member States, apply for a 3-year period, i.e. until 31 December 2020, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope This Regulation establishes a de minimis exemption from the landing obligation for species subject to minimum sizes caught in small pelagic fisheries using pelagic mid-water trawl and/or purse seins in the Mediterranean Sea (fisheries for anchovy, sardine, mackerel and horse mackerel). Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: (a) species subject to a minimum size means any species listed in Annex III to Regulation (EC) No 1967/2006; (b) Mediterranean Sea means maritime waters of the Mediterranean to the east of line 5 °36 ² West; (c) GFCM Geographical Sub-Area means General Fisheries Commission for the Mediterranean (GFCM) Geographical Sub-Area as defined in Annex I to Regulation (EU) No 1343/2011 of the European Parliament and of the Council (4); (d) Western Mediterranean Sea means GFCM Geographical Sub-Areas 1, 2, 5, 6, 7, 8, 9, 10, 11.1, 11.2 and 12; (e) South Eastern Mediterranean Sea means GFCM Geographical Sub-Areas 15, 16, 19, 20, 22, 23 and 25; (f) Adriatic Sea means GFCM Geographical Sub-Areas 17 and 18; (g) Southern Adriatic and Ionian Sea means GFCM Geographical Sub-Areas 18, 19 and 20; (h) Malta Island and South of Sicily means GFCM Geographical Sub-Areas 15 and 16; (i) Aegean Sea and Crete Island means GFCM Geographical Sub-Areas 22 and 23. Article 3 De minimis exemption 1. In the small pelagic mid-water trawl and purse seines fisheries set out in Annexes I, II and III, up to 5 % of the total annual catches of any species subject to a minimum size may be discarded. 2. In the small pelagic purse seines fisheries set out in Annexes IV, V and VI, up to 3 % of the total annual catches of any species subject to a minimum size may be discarded. 3. Paragraphs 1 and 2 of this Article shall apply by way of derogation from Article 15(1) of Regulation (EU) No 1380/2013. Article 4 Entry into force This Regulation shall enter into force on 1 January 2018. It shall apply until 31 December 2020. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 October 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 28.12.2013, p. 22. (2) Commission Delegated Regulation (EU) No 1392/2014 of 20 October 2014 establishing a discard plan for certain small pelagic fisheries in the Mediterranean Sea (OJ L 370, 30.12.2014, p. 21). (3) Council Regulation (EC) No 1967/2006 of 21 December 2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea, amending Regulation (EEC) No 2847/93 and repealing Regulation (EC) No 1626/94 (OJ L 409, 30.12.2006, p. 11). (4) Regulation (EU) No 1343/2011 of the European Parliament and of the Council of 13 December 2011 on certain provisions for fishing in the GFCM (General Fisheries Commission for the Mediterranean) Agreement area and amending Council Regulation (EC) No 1967/2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea (OJ L 347, 30.12.2011, p. 44). ANNEX I Small pelagic fisheries in the Western Mediterranean Sea GFCM Geographical Sub-Areas Gear code Fishing gear Species targeted 1, 2, 5, 6, 7,8, 9, 10, 11.1, 11.2 and 12 OTM, PTM mid-water pelagic trawl Anchovy, sardine, mackerel and horse mackerel 1, 2, 5, 6, 7, 8, 9, 10, 11.1, 11. 2 and 12 PS purse seine Anchovy, sardine, mackerel and horse mackerel ANNEX II Small pelagic fisheries in the South Eastern Mediterranean Sea GFCM Geographical Sub-Areas Gear code Fishing gear Species targeted 15, 16, 19, 20, 22 23 and 25 OTM, PTM mid-water pelagic trawl Anchovy, sardine, mackerel and horse mackerel 25 PS purse seine Anchovy, sardine, mackerel and horse mackerel ANNEX III Small pelagic fisheries in the Adriatic Sea GFCM Geographical Sub-Areas Gear code Fishing gear Species targeted 17 and 18 OTM, PTM mid-water pelagic trawl Anchovy, sardine, mackerel and horse mackerel 17 PS purse seine Anchovy, sardine, mackerel and horse mackerel ANNEX IV Small pelagic fisheries in the Malta Island and South of Sicily GFCM Geographical Sub-Areas Gear code Fishing gear Species targeted 15 and 16 PS purse seine Anchovy, sardine, mackerel and horse mackerel ANNEX V Small pelagic fisheries in the Aegean Sea and Crete Island GFCM Geographical Sub-Areas Gear code Fishing gear Species targeted 22 and 23 PS purse seine Anchovy, sardine, mackerel and horse mackerel ANNEX VI Small pelagic fisheries in the Southern Adriatic and Ionian Sea GFCM Geographical Sub-Areas Gear code Fishing gear Species targeted 18, 19 and 20 PS purse seine Anchovy, sardine, mackerel and horse mackerel